Name: Commission Regulation (EEC) No 1556/89 of 5 June 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 6 . 89 Official Journal of the European Communities No L 153/5 COMMISSION REGULATION (EEC) No 1556/89 of 5 June 1989 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 36816 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988 , p. 7. P) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 153/6 Official journal of the European Communities 6. 6 . 89 ANNEX I 1 . Operation Nos ('): 58/89 and 93/89 2. Programme : 1 989 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient (2) : Empresa Publica de Abastecimento (EMPA) :  Praia, CP 104 ; tel . 249 305, telex 54 EMPA CV,  Mindelo, CP 148 ; tel . 2369-2781 , telegram EMPA, S. Vicente 5 . Place or country of destination : Republic of Cape Verde 6 . Product to be mobilized : milled rice (product code 1006 30 94 100 or 1006 30 96 100) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 3 750 tonnes (9 000 tonnes of cereals) 9 . Number of lots : two (A : 2 500 tonnes, Praia ; B : 1 250 tonnes, Mindelo) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : A : 'ACÃ Ã O N? 58/89 / ARROZ / DONATIVO DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DE CABO VERDE' B : 'ACÃ Ã O N? 93/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DE CABO VERDE' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : A : Praia ; B : Mindelo 16 . Address of the warehouse and, if appropriate, port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4. 7 . 1989 to 15 . 7 . 1989 18 . Deadline for the supply : 22. 7. 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 20 . 6 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) "deadline for the submission of tenders : 27. 6. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4. 7. 1989 to 15 . 7. 1989 (c) deadline for the supply : 22. 7. 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders (^ : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 6 . 1989 6 . 6 . 89 Official Journal of the European Communities No L 153/7 ANNEX II 1 . Operation No (  ')  : 78/89 2. Programme : 1989 3 . Recipient (8) : Euronaid, Rhiingeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Vietnam 6. Product to be mobilized : milled rice (product code 1006 30 94 100 or 1006 30 96 100) 7 . Characteristics and quality of the goods (3) (9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 5 340 tonnes ( 12 816 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (e)) Marking on the bags in letters at least 5 cm high : 'ACTION No 78/89 / RICE / VIETNAM / OXFAM B / 90821 / VINH VIA HAIPHONG / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 12. Stage of supply Q : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available , at the port of shipment : 15. 7. 1989 to 31 . 7. 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 20. 6 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 7. 1989 to 31 . 7 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles : telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 6 . 1989 No L 153/8 Official Journal of the European Communities 6. 6 . 89 ANNEX III 1 . Operation No ('): 57/89, 59/89, and 60/89 2. Programme : 1989 3. Recipient : Tanzania 4. Representative of the recipient (2) : Mr J. Mwowo, Embassy of Tanzania, 363, avenue Louise, B-1050 Brussels ; (tel . 64065 00, telex 63616) 5. Place or country of destination : Tanzania 6. Product to be mobilized : milled rice (product code 1006 30 94 100 or 1006 30 96 100) 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 6 250 tonnes (15 000 tonnes of cereals) 9 . Number of lots : three (A : 2 250 tonnes ; B : 2 000 tonnes ; C : 2 000 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l a) Marking on the bags in letters at least 5 cm high : A : 'ACgAO No 57/89 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / DAR ES SALAAM' B : 'ACTION No 59/89 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / DAR ES SALAAM' C : 'ACTION No 60/89 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / DAR ES SALAAM' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dar es Salaam 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 . 7. 1989 to 20 . 7. 1989 18 . Deadline for the supply : 15. 8 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 6. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipme nt where the supply is awarded at the port of shipment stage : 15. 7. 1989 to 31 . 7. 1989 (c) deadline for the supply : 31 . 8 . 1989 22. Amount of the tendering security : ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ^: Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 . 6 . 1989 . 6. 6 . 89 Official Journal of the European Communities No L 153/9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (') The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam.